11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the matter of the Estate of                * From the County Court at
Mary Francine Wren Burkhaulter,                Law No. 2 of Ector County,
deceased,                                      Trial Court No. 20,484-11.

No. 11-14-00161-CV                            * August 21, 2014

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Travis Burkhaulter’s and Kathy Wren’s agreed
motion to dismiss the appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed. The
costs incurred by reason of this appeal are taxed against the party incurring same.